DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, 23-36 and 73 in the reply filed on 8/26/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, 23-36 and 73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmood (WO 2014/093934).
Regarding claim 1, Mahmood teaches a kit comprising a sample acquisition device comprising a sample collection unit for collecting a biological sample from the 
a set of reagents for processing said biological sample, and a set of instructions for detecting a pattern of expression of at least one biomarker associated with a cancer in the biological sample; (Refer to paragraph [0034])
b)    a platform for analyzing the biological sample for detecting a presence or absence of a positive surgical margin in said biological sample; (Refer to paragraph [0020])
wherein the pattern of expression of said at least one biomarker determines a presence or absence of a positive surgical margin in said biological sample, thereby determining a likelihood of success of said surgical procedure for removing said tumor. (Refer to paragraph [0052])
Regarding claim 2, the sample collection unit comprises a coated surface.  (Refer to paragraph [0093])
Regarding claim 3, the coated surface is selected from a slide, a plate, tube, a chip and a paper.  (Refer to paragraph [00121])
Regarding claim 4, the sample collection unit comprises a nitrocellulose membrane.
Regarding claim 5, the sample collection unit comprises a receptacle containing a reagent for collecting said biological sample. (Refer to paragraph [00148])
Regarding claim 6, the collecting comprises an imprint cytology method.
Regarding claim 7, the collecting comprises a touch-prep method.

Regarding claim 9, the analyzing the biological sample is performed after the surgical procedure. (Refer to paragraph [00142])
Regarding claim 10, the analyzing said biological sample is performed during said surgical procedure.
Regarding claim 11, the likelihood of success of the surgical procedure for removing said tumor is determined by an absence of a cancer remission in said subject within 5 years of said surgical procedure.
Regarding claim 12, the likelihood of success of said surgical procedure for removing said tumor is determined by reduction of a risk of a cancer remission in said subject within 5 years of said surgical procedure by at least 70%.
Regarding claim 13, if no positive surgical margin is detected, the subject has a 70% likelihood of no cancer remission within 5 years of said surgical procedure.
Regarding calim 14, the biological sample comprises at least 20% of the surface of a surgical specimen.
Regarding claim 15, the kit further comprising a set of reagents for extracting nucleic acid molecules from the biological sample. (Refer to paragraph [00148])
Regarding claim 16, the nucleic acid molecules comprise RNA, mRNA, spliced RNA, non-spliced RNA, DNA, or combinations thereof. (Refer to paragraph [00148])
Regarding claim 17, the kit further comprising a set of reagents for synthesizing cDNA from said biological sample. (Refer to paragraph [00148])

Regarding claim 19, the reagents are for shipping said biological sample. (Refer to paragraph [00150])
Regarding claim 20, the kit further comprising at least one pair of primers for amplifying said at least one biomarker.  (Refer to paragraph [0079])
Regarding claim 23, the instructions for detecting a pattern of expression of at least one biomarker associated with a cancer in said biological sample comprise instructions for detecting a pattern of expression of said at least one biomarker associate with a cancer in said biological sample. (Refer to paragraph [00100])
Regarding claim 24, detecting a pattern of expression of a second biomarker associated with a cancer in said biological sample, wherein a combination of an increase of said at least one biomarker and said second biomarker indicates a presence or absence of positive surgical margin in said biological sample. (Refer to paragraph [00100])
Regarding claim 25, the at least one biomarker associated with a cancer in said biological sample is a biomarker associated with a gene or a partial thereof selected from the group consisting of ACTR3B, ALK, ANLN, AURKA, BAG1, BcI2, BCL2, BCR-Abl, BIRC5, BLVRA, BRAF, c-KIT Cathepsin L2, CCNB1, CCNE1, CD20 antigen, CD30, CD68, CDC20, CDC6, CDH3, CENPF, CEP55, CXXC5, Cyclin Bl, EGFR, ER, ERBB2, ESR1, EXOl, FGFR4, FIPIL-PDGFRalpha, FOXA1, FOXC1, GPR160, GRB7, GSTM1, HOXB13, IL17BR, Ki-67, KIF2C, KRAS, KRT14, KRT17, KRT5, MAPT, 
Regarding claim 26, the at least one biomarker associated with a cancer in said biological sample is a biomarker associated with a gene or a partial thereof selected from the group consisting of COL10A1, MMP11, IBSP, CST1, and combinations thereof. (Refer to paragraph [00136])

Regarding claim 28, the biomarker associated with a cancer is a biomarker associated with breast cancer. (Refer to paragraph [00138])
Regarding claim 29, the platform for analyzing said biological sample is selected from the group consisting of a device for performing polymerase chain reaction (PCR), quantitative PCR (QPCR), next generation sequencing, RNAseq, digital PCR (dPCR), digital droplet PCR (ddPCR), isothermal amplification, endoribonucleotide strand displacement assay (ERiN SDA), microarray, and combinations thereof.  (Refer to paragraph [00179])
Regarding claim 30, the platform for analyzing said biological sample comprises a device for performing RNAseq. (Refer to paragraph [00179])
Regarding claim 31, the platform for analyzing said biological sample comprises a device for performing quantitative (QPCR). (Refer to paragraph [00179])
Regarding claim 32, a presence of said positive surgical margins in said biological sample indicates incomplete removal of said tumor from said subject. (Refer to paragraph [00179])
Regarding claim 33, an absence of positive surgical margin in said biological sample indicates complete removal of said tumor from said subject.  (Refer to paragraph [00178])

Regarding claim 35, communicating with a physician or surgeon for additional surgical procedures. (Refer to paragraph [00180])
Regarding claim 36, communicating with a physician or surgeon for prescription of chemotherapy, radiotherapy, trastuzumab, endocrine therapy, or combinations thereof. (Refer to paragraph [00178])
Regarding claim 73, the kit comprising a)   a sample acquisition device for collecting said biological sample during a surgical procedure for removing said tumor from said subject, wherein said biological sample is collected from the surface of a surgical specimen;
b)    a set of reagents for processing a nucleic acid molecule of said biological
sample;
c)    sets of primers or probes for detecting a pattern of expression of at least one biomarker in said biological sample; and
d)    a set of instructions for analyzing said biological sample to detect a presence or absence of a positive surgical margin in said biological sample, thereby determining a likelihood of success of said surgical procedure for removing said tumor from said subject.  (Refer to claim 1 above)
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.